                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
                     v.                   )              Case No. 2:18-cr-84-PPS-JPK
                                          )
MAURICE ANDERSON,                         )
                                          )
              Defendant.                  )

                                          ORDER

       No objections have been timely filed to the report and recommendation of

United States Magistrate Judge Joshua P. Kolar concerning defendant Maurice

Anderson’s plea of guilty. Without objection, then, I adopt Judge Kolar’s findings that

defendant understands the matters enumerated in Fed. R. Crim. P. 11(b)(1), that

defendant is competent to enter a plea of guilty, that defendant voluntarily wishes to

plead guilty to the charge against him, and that there exists a factual basis for the plea.

       ACCORDINGLY: Judge Kolar’s Findings and Recommendation [DE 23] are

ACCEPTED AND ADOPTED; Defendant Maurice Anderson’s plea of guilty to Count 2

of the Indictment, a charge of knowingly and intentionally distributing a mixture and

substance containing a detectable amount of heroin in violation of 21 U.S.C. § 841(a)(1),

is ACCEPTED, and he is adjudged guilty of that offense.

       SO ORDERED on November 6, 2019.
                                                  /s/ Philip P. Simon
                                                  PHILIP P. SIMON, JUDGE
                                                  UNITED STATES DISTRICT COURT
